423 F.2d 635
73 L.R.R.M. (BNA) 2815
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.RYBOLT HEATER COMPANY, Respondent.
No. 19698.
United States Court of Appeals, Sixth Circuit.
March 6, 1970.

David Rosenbaum, National Labor Relations Board, Washington, D.C., for petitioner; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Allison W. Brown, Jr., Lawrence I. Kipperman, Attys., National Labor Relations Board, Washington, D.C., on the brief.
Roy E. Browne, Akron, Ohio, for respondent; Hershey, Browne, Eilson, Steel, Cook & Wolfe, Akron, Ohio, on the brief.
Before PHILLIPS, Chief Judge, and CELEBREZZE and PECK, Circuit Judges.
ORDER
PER CURIAM.


1
This case is before the Court upon application of the National Labor Relations Board for enforcement of its order against Rybolt Heater Company (the Company) issued on November 4, 1968.  The decision and order of the Board are reported at 173 N.L.R.B. 89.


2
A previous order of the Board growing out of the same controversy, dated June 13, 1967, and reported at 165 N.L.R.B. 36, was enforced by this Court.  408 F.2d 888.


3
In the present case the Trial Examiner resolved numerous questions of credibility in favor of the Company, concluded that the Company was not guilty of the unfair labor practices charged, and recommended that the Board issue an order dismissing the complaint in its entirety.


4
The Board disagreed with the decision of the Trial Examiner, ruling that the Company violated 8(a)(3) and (1) of the Act by refusing reinstatement to certain employees.  The Board directed the Company to make whole all employees who were not offered reinstatement until April 28, 1967, entered the usual cease and desist order, and required the posting of the customary notices.


5
Upon consideration of the briefs, oral arguments, and the entire record, the Court concludes that the order of the Board is not supported by substantial evidence on the record considered as a whole.  Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456.


6
It is ordered that enforcement be and hereby is denied.